Exhibit 10.4

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

1) All director annual retainer and applicable fees will be paid in the form of
a grant of Restricted Stock Units (“RSUs”) pursuant to the Company’s 2004
Performance Incentive Plan (the “Plan”).

 

2) RSUs will be payable in three equal annual installments beginning on the
first anniversary of the grant date but will be payable in full on the earlier
of (i) the date the applicable Director ceases to be a Director of the Company
or (ii) a Change in Control (as defined in the Plan).

 

3) Directors have the option to defer payment of any installment to the later of
(i) the date the applicable Director ceases to be a Director of the Company or
(ii) such other deferral period as may be required by Internal Revenue Code
Section 409A.

 

4) Dividend equivalents on the awards are deferred (credited with interest
quarterly at the same rate as five-year U.S. government bonds) and paid out at
the same time the corresponding portion of the award vests.

 

5) The Company shall make payment upon vesting of the RSUs in Company common
stock.

 

6) The schedule of fees is as follows:

 

Base Fee:

  

Director annual retainer

   $ 220,000

Additional Fees:

  

Chairman of the Board

   $ 150,000

Chairman of Audit Committee

   $ 35,000

Chairs of other Committees

   $ 20,000

Audit Committee member other than Chairman

   $ 20,000

Approved by the Board of Directors on May 21, 2009